Notice of AIA  Status
The present application, filed on or after March 16, 2013, 
is being examined under the first inventor to file provisions of the AIA .

Specification
A new title is required that is clearly indicative of the invention to which the claims are directed, providing informative value in classifying and searching.    
The following title is suggested:                                                             See MPEP § 606.01.
HANDLE MOUNTED SWITCH HOUSING INCLUDING AN EXTERNAL PORT
Claim Rejections - 35 USC § 112(a)
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-7 are rejected under 35 U.S.C. §112(a), because the specification, while being enabling for a switch housing on a handle, does not reasonably provide enablement for a connection terminal that provides electric power to an external device.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to produce the invention commensurate in scope with these claims.  
There is no disclosure supporting, showing or teaching how electrical power will get to the claimed device whereby it can then be conveyed to an external device.  Yes one of ordinary skill in the art would envision the claimed device tying into the electrical system of the vehicle, but how?  Where are the wires feeding the connection terminal substrate? 
Paragraph [0027] states in part; an entire surface15 of the opening portion 19d of the inner case 19 is covered with an upper cover 26 that is a lid body. As a result, water that has entered the inside of the switch housing 12 is blocked by the upper cover 26 and does not splash on the USB port 18 and the USB substrate 21. 
If there’s no access for water, there’s certainly no egress for wires.



US 4,710,599 Motodate et al. and US 6,344,621 Shiratori et al. clearly disclose the manner in which their respective devices will tie to the vehicle electrical system and as such produce desired responses upon activation.  While disclosing all matters pertaining to the vehicle electrical system are not required, showing how a claimed device, which depends on existing systems, will in fact work with existing systems is imperative. 

US 9,517,808 Kikuchi et al. does not show the electrical interface because it is the ergonomic configuration of the switch actuators that is being claimed.

US 6,631,656 Ase et al. does not show the electrical interface because it is the handlebar switch case mounting system that is being claimed.

Claim Rejections - 35 USC § 112 (b) 
The following is a quotation of 35 U.S.C. §112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-7 are rejected under 35 U.S.C. §112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  
The structural relationships must be organized and correlated in such a manner as to present a readily understood device.  

Claim 1 states in part; 
“the connection terminal communicates with outside of the switch housing through the opening, and the connection terminal is disposed on an inner side of the switch housing rather than the opening.”

The relationship of the connection terminal to the opening needs further clarification.

Claim 2 states in part; 
“the opening is disposed inside in a width direction 20of a vehicle rather than the at least one switch.”

What vehicle?  Also note the definition of “inside” in Figure 7A.


Claim 5 states in part; 
“a connection terminal substrate, . . .  is positioned above 5the opening.”

Looking at Fig. 5 that is not an accurate statement, particularly since the connection terminal is claims as not being disposed in the opening.


Claim 6 states in part; 
“the inner case is disposed, the inner case has an opening portion at a portion positioned above,”

The inner case is disposed where? . . . and has an opening portion at a portion of what?. . .  positioned above where?

Claims will be examined as best understood in light of the disclosure.

Claim Rejections - 35 USC § 102 - § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 102(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as unpatentable over Motodate et al. (US 4,710,599).

With respect to Claim 1; Motodate et al. [Fig. 3] discloses a handle switch device comprising: a switch housing 48 that is provided with switches 61, 63; and 5a connection terminal 115 that is provided in the switch housing [within 58b] and supplies electric power to an external device 62, the connection terminal 115 is covered with an inner case 

inside of the switch housing [Figs. 4, 5], 10the inner case has a tubular opening [at 58b], the connection terminal 115 communicates with outside of the switch housing through the opening 58b, and the connection terminal 115 is disposed on an inner side of the switch housing 48 rather than the opening 58b.  

With respect to Claim 2; Motodate et al. discloses at least one switch 61 is disposed in the switch housing 48, and the opening 58b is disposed inside in a width direction 20of a vehicle rather [Fig. 1]  than the at least one switch 61.  

With respect to Claims 3 and 4; Motodate et al. [Figs. 4, 5] disclose the connection terminal 115 is fixed to the inner 25case [top wall of 58b], and the inner case abuts on a wall portion [vertical front wall portion of 48 between 58c and 58b] and a boss [vertical front wall portion of 48 between 58b and 58a]  of the switch housing.  

 With respect to Claim 5; Motodate et al. discloses a connection terminal substrate 115a, on which the connection terminal 115 is disposed, is positioned above 5the opening 58b.  

With respect to Claim 6; Motodate et al. discloses the connection terminal 115 is fixed to the inner 10case [Fig. 5], when the inner case is disposed, the inner case has an opening portion [through which the wire extends] at a portion positioned above, and the opening portion is covered with a cover member [portion of 48].  

With respect to Claim 7; Motodate et al. does not show or teach protrusions with respect to the cover member, the tubular opening and a side wall portion.


Prior Art
5.	The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure: US 2022/0041241 Tominaga et al. claim set filed August 2, 2021 and US 2022/0048589 Tominaga et al. claim set filed August 11, 2021 have been checked for obvious double patenting rejections.  None were identified at this time.

Conclusion
Any  inquiry concerning  communications  from  the examiner  should  be  directed  to
                                                           Vanessa Girardi:   Office phone      571.272.5924
                                                                                                      Mon-Fri   9am-6pm  est                                                                                                                                
                                                                              Vanessa.Girardi@USPTO.Gov
                                                                              
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
	To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at    http://www.uspto.gov/interviewpractice.
           
 	If attempts to reach the examiner are unsuccessful, the Examiner’s supervisor,            Renee S. Luebke can be reached at  571.272.2009.  
The central fax phone number for the organization is 571.273.8300.  
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
https://www.uspto.gov/patents/docx  about filing in DOCX format. 
[AltContent: textbox (VANESSA GIRARDI )]For additional questions, contact the Electronic Business Center (EBC) at               866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                       
/VANESSA GIRARDI/Primary Examiner, Art Unit 2833